DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2, 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya (US 20130220806 A1) in view of Matesa (US 9,214,313 B2).
Regarding claim 1, Iwaya teaches an ion milling apparatus (fig. 1) comprising:
An ion source (1);

A mask (2) for shielding a part of the specimen from the ion beam; and
An ion source controller (control device, fig. 22) for controlling the ion source.
Iwaya does not teach that the ion source is an ion gun that contains a beam forming electrode for forming an ion beam.
Matesa teaches an ion source with a beam forming electrode (focus electrode 126) for forming an ion beam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ion source of Matesa in the ion milling system of Iwaya, as a matter of substituting a known type of ion source which allows focusing of low-energy ions onto a specimen for milling to prevent re-deposition as described by Matesa (col. 5 lines 17-22).
Regarding claim 2, Matesa teaches that the ion gun includes:
An anode (110) disposed inside the ion gun;
A first cathode (106) and a second cathode (anti-cathode 108) disposed at places above and below the anode;
An acceleration electrode (107) disposed in a manner to cover the anode, the first cathode and the second cathode and operative to accelerate the generated ions for radiating the ions to the outside of the ion gun, and
The beam forming electrode (126) is disposed between the acceleration electrode and the second cathode disposed on the side of the acceleration electrode (fig. 2).
Regarding claim 3, Matesa teaches that the ion gun is a Penning discharge type ion gun.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya in view of Matesa and in further view of Ito (US 5,559,337 A).
Regarding claims 4 and 5, Iwaya and Matesa teach all the limitations of claim 1 as described above.  Iwaya and Matesa do not teach that the beam forming electrode includes at least one pair of electrodes opposed to each other, or two pairs of electrodes, each pair of electrodes opposed to each other, the two pairs of electrodes being arranged on lines orthogonal to each other.
Ito teaches an ion beam focusing and shaping electrode (col. 4 lines 55-62) comprising two pairs of opposed electrodes arranged on lines orthogonal to each other (21a-21d, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Iwaya and Matesa to have the beam forming electrode structure taught by Ito, as a matter of either substituting a known equivalent type of electrode for the beam forming electrode of Matesa or adding a set of electrodes to the system of Matesa capable of adjusting an ion beam in a known manner through the simple application of multiple DC voltages.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaya in view of Matesa and in further view of Swinford (US 20170125207 A1).
Regarding claim 6, Iwaya and Matesa teach all the limitations of claim 1 as described above.  Iwaya and Matesa do not teach that based on a relation between a voltage applied to a beam forming electrode and a deformation amount of the ion beam, the relation stored in a storage unit, the ion gun controller provides control in which a 
Swinford teaches an ion beam system in which the beam is controlled by applying a predetermined voltage to a beam forming electrode (e.g. lens or stigmator) based on a stored relation between a voltage applied to the electrodes and a deformation of the ion beam (controller 436 uses memory storage device to upload instructions to scan a path using a predefined beam shape, paragraph 36; instructions include voltages to be put on optical devices).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Iwaya and Matesa to have the memory-based control of the beam shape taught by Swinford, in order to easily control the beam shape for a desired task based on previously stored data.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaya in view of Matesa and in further view of Fuller (US 20160126060 A1).
Regarding claim 9, Iwaya teaches an ion milling apparatus (fig. 1) comprising:
An ion source (1);
A specimen holder (sample stage 8) for fixing a specimen (sample 3) to be processed by irradiation of the ion beam;
A mask (2) for shielding a part of the specimen from the ion beam; and
An ion source controller (control device, fig. 22) for controlling the ion source.
Iwaya does not teach that the ion source is an ion gun that contains a beam forming electrode for forming an ion beam.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ion source of Matesa in the ion milling system of Iwaya, as a matter of substituting a known type of ion source which allows focusing of low-energy ions onto a specimen for milling to prevent re-deposition as described by Matesa (col. 5 lines 17-22).
	Iwaya and Matesa do not teach an electron microscope column for radiating an electron beam.
	Fuller teaches an ion milling apparatus having an integrated electron microscope column (41) for radiating an electron beam.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Iwaya and Matesa to have the electron microscope of Fuller,in order to observe the ion milling in a known manner.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya in view of Matesa and Ito and in further view of Shichi (US 20090230299 A1).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya in view of Matesa, Fuller and Ito and in further view of Shichi.
Regarding claims 7 and 8, Iwaya and Matesa teach all the limitations of claim 1 as described above.  
Regarding claims 12 and 13, Iwaya, Matesa and Fuller teach all the limitations of claim 9 as described above.  

Ito teaches a beam focusing and shaping electrode (col. 4 lines 55-62) comprising two pairs of opposed electrodes arranged on lines orthogonal to each other (21a-21d, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Iwaya and Matesa to have the beam forming electrode structure taught by Ito, which is capable of shaping the beam to be elongated in either direction, as a matter of substituting a known equivalent type of electrode capable of adjusting an ion beam in a known manner through the simple application of multiple DC voltages.
Shichi teaches a method of ion beam etching using a rectangular beam (paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the electrodes of Ito in the system of Iwaya and Matesa to form a rectangular beam as taught by Shichi, in order to perform a desired etching operation (e.g. etching a rectangular hole for observation of a sample as taught by Shichi) efficiently using a pre-shaped beam through a simple application of voltages to the electrodes of Ito with no unexpected result  It would further be obvious that the orientation of the rectangular beam (orthogonal or parallel to the edge of the mask) can be selected based on a desired feature shape through a simple adjustment of voltages with no unexpected result.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a Penning ion source structure having a permanent magnet disposed around an anode via an insulator, a cathode ring disposed around the permanent magnet, a first and second cathode connected to the cathode ring and an acceleration electrode covering the cathodes and the cathode ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID E SMITH/Examiner, Art Unit 2881